ORDER

PER CURIAM
■ Jeremy R. Harley appeals from the motion court’s judgment denying after evi-dentiary hearing his Rule 29.15 motion for post-conviction relief based -on claims of ineffective assistance of counsel.-
-We have reviewed the briefs of the parties and the record on appeal, and we affirm. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only;' setting forth the reasons for this order pursuant to Rule 84.16(b).